Exhibit 10.2

AMENDMENT NO. 1

OF

RESTRICTED STOCK GRANT AND AWARD AGREEMENTS (Performance Vesting)

This Amendment No. 1 of Restricted Stock Grant and Award Agreements (Performance
Vesting) (this “Amendment”) is effective as of                      with
reference to the following facts:

RECITALS

A. RSP Permian, Inc., a Delaware corporation (the “Company”) and you entered
into those certain Restricted Stock Grant Award Agreements (Performance Vesting)
dated as of                      and                      (together, the
“Agreements”). Unless otherwise defined herein, the capitalized terms used in
this Amendment shall have the meanings ascribed to them in the Agreements.

B. Pursuant to Section 10(c) of the Company’s 2014 Long Term Incentive Plan (the
“Plan”), the Committee (as defined in the Plan) has the right to amend any Award
(as defined in the Plan) subject to certain conditions.

C. The Company, at the direction of the Committee, desires to amend the
Agreements as provided herein.

AMENDMENT

1. Section 6 of each Agreements is amended and restated in its entirety as
follows:

“6. Termination of Services and Change in Control.

(a) Termination Generally. If your service relationship with the Company or any
of its Subsidiaries is terminated for any reason other than (i) due to your
death or (ii) due to your Disability (as defined below), then those Restricted
Shares for which the restrictions have not lapsed as of the date of termination
shall become null and void and those Restricted Shares shall be forfeited to the
Company. The Restricted Shares for which the restrictions have lapsed, if any,
as of the date of such termination shall not be forfeited to the Company.

(b) Death; Disability. Notwithstanding the vesting schedules set forth in
Section 5(a) above, if your service relationship with the Company or any of its
Subsidiaries is terminated due to (i) your death or (ii) your Disability (as
defined below), you will automatically be deemed to have satisfied the
time-based vesting schedule. With respect to the performance-based vesting
schedule, the Company will deem the performance period to end on the last day of
the most recently completed fiscal quarter immediately prior to the date of such



--------------------------------------------------------------------------------

termination, and the Company’s satisfaction of the applicable performance goals
will be based upon actual performance as of the end of the revised performance
period.

“Disability” means your inability to perform the essential functions of your
position with or without reasonable accommodation, if required by law, due to
physical or mental impairment. The existence of any such Disability shall be
certified, at the Company’s discretion, by either the Company’s disability
carrier or a physician acceptable to both you and the Company. If the parties
are not able to agree on the choice of physician, each party shall select a
physician who, in turn, shall select a third physician to render such
certification. In no event will your service relationship be terminated as a
result of Disability, unless otherwise agreed to by you and the Company, until
at least 180 consecutive days of leave has elapsed and the Company has provided
you with written notice of termination.

(c) Change in Control. Notwithstanding the vesting schedules set forth in
Section 5(a) above, upon the occurrence of a Change in Control, you will
automatically be deemed to have satisfied the time-based vesting schedule. With
respect to the performance-based vesting schedule, the Company will deem the
performance period to end immediately prior to the Change in Control event, and
the Company’s satisfaction of the applicable performance goals will be based
upon actual performance as of the end of the revised performance period.”

2. Except as expressly modified herein, all of the other terms and provisions of
the Agreements are hereby ratified and confirmed.

3. A signature transmitted by facsimile or other electronic means shall be
accepted as an original signature.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Amendment No. 1 as of the date
first above written.

 

RSP PERMIAN, INC. By:     Name:     Title:      

 

3